Title: To Thomas Jefferson from Samuel Latham Mitchill, 8 December 1808
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Doyne’s hotel, 8. Decr. 1808
                  
                  Sam L Mitchill respectfully submits to the Presidents perusal, a private letter from one of his confidential correspondents in albany. The writer is Secretary of state for the commonwealth of newyork, is an uniform republican, a merchant by education, and a supporter of the present administration of the national affairs. 
               